Status of the claims
	Claims 1-4 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Workman (US 20170281087).
Regarding claim 1, Workman disclosed fetal health data monitoring, comprising
a biomedical sensor configured to be attached to a patient and comprising: 
a sensor processor; 
[0046] The sensor system 100 can also comprise a processing module 320 that is in communication with the various sensor modules 120(a-d).
a sensor transceiver communicatively coupled to the sensor processor; and 
[0043] For example, the sensor system 100 comprises a transmitter module 310 that is configured to communicate with the mobile device 340. {see Fig. 3}
a measurement unit comprising: an ultrasound unit configured to sense a fetal heartbeat and provide fetal heartbeat information; and/or
[0026] In at least one embodiment, the sensor system 100 comprises one or more fetal sensors that gather health data from an unborn child within the womb. The fetal sensors may be positioned within a single stand-alone sensor module 120a or within sensor modules 120(a-d) disposed around the mother's belly 110. For example, the fetal sensor 120(a-d) may comprise a Doppler sensor that detects an unborn child's heartbeat. In additional or alternate embodiments, the fetal sensor 120(a-d) comprises one or more ECG electrodes, or any other sensor capable of detecting a heartbeat of an unborn child. In yet further embodiments, the fetal sensors comprise at least two sensors that are held against the mother's belly 110. One sensor may utilize ultrasonic waves to track the heartbeat of the unborn child. The other sensor may measure the duration of contractions. The sensors may comprise ultrasound, electrocardiogram (“ECG”), high sensitivity microphones, or any number of other possible sensors. In at least one embodiment, a particular sensor functions as both a fetal sensor and a pulse-oximeter sensor. Similarly, a particular sensor functions as both a fetal sensor and an accelerometer sensor.
 a tocodynamometer configured to sense uterine contractions and provide uterine contraction information; 
[0040] In at least one implementation, the sensors for measuring contractions can comprise a tocodynamometer. The readings received by the sensors for measuring contractions can be processed within the sensor system 100 or can be transmitted to an external computing device for processing.
the transceiver being communicatively coupled to the measurement unit and configured to transmit, wirelessly, biomedical monitoring signals indicative of the fetal heartbeat information and/or the uterine contraction information; and 
[0043] For example, the sensor system 100 comprises a transmitter module 310 that is configured to communicate with the mobile device 340. The transmitter module 310 may comprise a WIFI module, a BLUETOOTH module, or some other wired or wireless communication module. The transmitter module 310 may be disposed within the belly-covering garment 140 of FIGS. 1 and 2.
[0044] In at least one implementation, the transmitter module 310 is configured to communicate with conventional hospital-based health data monitoring systems. As such, when a pregnant mother arrives at a hospital for delivery, the sensor system 100 can directly communicate with health data equipment within the hospital. The ability to communicate with the hospital equipment may eliminate the need to connect the mother to hospital's own sensor system. Allowing the hospital to receive health data from the sensor system 100 can save time and help the mother to feel more comfortable.
a base station including: 
a base station transceiver; and 
a base station processor communicatively coupled to the base station transceiver and configured to communicate wirelessly with the sensor processor via the base station transceiver and the sensor transceiver to establish a wireless communication arrangement between the biomedical sensor and the base station to inhibit devices other than the base station from determining the fetal heartbeat information or the uterine contraction information from the biomedical monitoring signals.
[0042] FIG. 3 depicts a schematic diagram of a computer system that includes a sensor system 100 and a mobile computing device 340. One will understand that the mobile computing device 340 is provided for the sake of example and is generally representative of a computing device. The depicted sensor system 100 comprises various exemplary modules and components configured to gather sensor data and process the data. { a mobile computing device 340. thus a base station}
[0043] For example, the sensor system 100 comprises a transmitter module 310 that is configured to communicate with the mobile device 340. The transmitter module 310 may comprise a WIFI module, a BLUETOOTH module, or some other wired or wireless communication module. The transmitter module 310 may be disposed within the belly-covering garment 140 of FIGS. 1 and 2. { For example, the sensor system 100 comprises a transmitter module 310 that is configured to communicate with the mobile device 340 means the mobile device 340 has a base station transceiver}
[0045] Additionally, in at least one implementation, the transmitter module 310 encrypts the communicated data to ensure privacy. The encryption key may be generated by a user, or may be hardcoded into each individual sensor system 100. For example, there may be an external the transmitter module 310 encrypts the communicated data to ensure privacy thus inhibit devices other than the base station from determining the fetal heartbeat information or the uterine contraction information from the biomedical monitoring signals}


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Workman (US 20170281087) in view of Hansen (US 20080177154).
Regarding claim 2, Workman did not disclose wherein the base station processor is configured to initiate establishment of the wireless communication arrangement in response to the biomedical sensor coming in close proximity to the base station, or the base station processor is configured to initiate establishment of the wireless communication arrangement in response to the biomedical sensor being docked with the base station, or a combination thereof.
Hansen teaches a medical data information system wherein [0200]  The information may e.g. be generated during use of the other medical device(s) and stored there until transferred to the medical part (101). These short-range communication means may e.g. be optically communication means like a Infrared transmitter/receiver pair (106') where communication is initiated automatically when the additional medical device is docked with or fitted to the medical communication device (100) or simply is in close proximity. Alternative short-range communications means are inductive or electronic communications means that are explained in greater detail in connection with FIGS. 7a-7c.
Workman and Hansen are considered to be analogous art because they pertain to medical data information system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the base station processor is configured to initiate establishment of the wireless communication arrangement in response to the biomedical sensor coming in close proximity to the base station, or the base station processor is configured to initiate establishment of the wireless communication arrangement in response to the biomedical sensor being docked with the base station, or a 
Regarding claim 3, the claim is interpreted and rejected as claim 2.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Comments
Other references worth mentioning are as follows
Harrison (US 5373852) disclosed A uterine monitor is provided for gathering characteristic data such as maternal uterine electromyogram, uterine temperature and intra-uterine pressure so that the onset of parturition or labor may be determined. The uterine monitor comprises a remote sensing unit, the remote sensing unit containing sensors which sense uterine temperature, intra-uterine pressure and uterine electromyogram. A transceiver is housed in the remote sensing unit and outputs the sensed signals to an external antenna. A monitoring station is provided for monitoring the sampled signals. Additionally a medication dispenser is provided which may be actuated by the monitoring station upon the onset of parturition or labor.
CLINE (US 20160331299) disclosed devices for monitoring pregnancy wherein a pregnancy monitoring system comprises a portable, noninvasive data acquisition device adhered to a patient's skin, comprising at least two electrodes to measure uterine electrical activity, signal processing means, data storage means, and a battery. Systems for notification of the labor-related status are described.
Principe (US 20090299212) disclose system for analyzing progress of labor wherein The system of the subject invention can comprises (1) a plurality of sensors; (2) an amplifying/filtering means; (3) a computing means; and (4) a graphical user interface. Accurate clinical data, which can be extracted and provided to the user in real-time using the system of the invention, include without limitation, progress of labor, prediction and monitoring of preterm labor, and intrauterine pressure prediction. In a preferred embodiment, the system of the invention includes an intelligence means, such as a neural network system, to analyze and interpret clinical data for use in clinical diagnosis as well as delivery strategy.
Marossero (US 20050267377) disclosed maternal-fetal monitoring system wherein the maternal-fetal monitoring system for use during all stages of pregnancy, including antepartum and intrapartum stages. The maternal-fetal monitoring system of the subject invention comprises (1) a set of sensors; (2) an amplifying/filtering means; (3) a computing means; and (4) a graphical user interface. Accurate clinical data, which can be extracted and provided to the user in real-time using the system of the invention, include without limitation, maternal electrocardiogram (ECG) signals, maternal uterine activity signals (EHG), maternal heart rate, fetal ECG signals, and fetal heart rate. In a preferred embodiment, the maternal-fetal monitoring system of the invention includes an 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685